Exhibit 10.7

--------------------------------------------------------------------------------

 
PLEDGOR GUARANTEE
 
THIS PLEDGOR GUARANTEE (the “Pledgor Guarantee”) is executed as of September 4,
2009 by PHYSICIANS FORMULA HOLDINGS, INC., a Delaware corporation (the
“Guarantor”), for the benefit of MILL ROAD CAPITAL, L.P. (the “Lender”).
 
RECITALS
 
A.           Concurrently herewith the Lender is entering into that certain Term
Loan Agreement dated as of even date herewith (said Agreement, as it may
hereafter be amended, restated, supplemented or otherwise modified from time to
time, being called the “Loan Agreement”) with Physicians Formula, Inc., a New
York corporation (the “Borrower”).  Terms defined in the Loan Agreement and not
otherwise defined herein have the same respective meanings when used herein, and
the rules of interpretation set forth in Section 1.2 of the Loan Agreement are
incorporated herein by reference.
 
B.           Under the terms of the Loan Agreement, the Borrower is required to
cause the Guarantor to execute and deliver this Pledgor Guarantee.  The
Guarantor owns 100% of the equity interests in the Borrower.  The Guarantor
therefore desires to execute this Pledgor Guarantee because it has a financial
interest in the success of the Borrower.
 
NOW, THEREFORE, in order to induce the Lender to extend credit to the Borrower
under the Loan Agreement and for other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the Guarantor hereby
agrees as follows:
 
ARTICLE 1 - AGREEMENTS
 
1.1           Guarantee.
 
(a)           Subject to the limitations set forth in Section 1.1(b), the
Guarantor hereby unconditionally, continually and irrevocably guarantees the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, and performance of all obligations of the Borrower now or hereafter
existing under the Loan Agreement, the Term Loan Note and the other Loan
Documents, whether for principal, interest, fees, expenses or otherwise and
whether accruing before or after the filing of a petition initiating any
insolvency, bankruptcy, reorganization or similar proceeding affecting the
Borrower (collectively, the “Guaranteed Obligations”).  Subject to the
limitations set forth in Section 1.1(b), this is a guarantee of payment and
performance and not of collection or collectibility only and the obligations
under this Pledgor Guarantee shall be absolute, independent and unconditional
under any and all circumstances and payable to the maximum extent permitted by
applicable law.  Without limiting the generality of the foregoing, this Pledgor
Guarantee guarantees, to the extent provided herein, the payment of all amounts
which constitute part of the Guaranteed Obligations and would be owed by the
Borrower to the Lender under any Loan Document but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrower.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding any provision of this Pledgor Guarantee to the
contrary and except for the Guarantor’s covenant in Section 1.2 and
representations in Sections 2.1, 2.2 and 2.3, each and every obligation of the
Guarantor hereunder shall be limited to the assets of the Guarantor pledged to
the Lender pursuant to the Pledge Agreement.  In furtherance and not in
limitation of the foregoing, if an Event of Default shall occur and be
continuing under the Loan Agreement, and/or in the event of a default by the
Guarantor hereunder or under the Pledge Agreement, the Lender’s sole recourse
against the Guarantor with respect to its obligations hereunder shall be to the
Collateral (as defined in the Pledge Agreement) except with respect to the
Guarantor’s covenant in Section 1.2 and its representations in Sections 2.1, 2.2
and 2.3.
 
1.2           Expenses.  The Guarantor agrees to pay all reasonable costs and
out-of-pocket expenses, including reasonable legal fees and disbursements of
counsel to the Lender and each Lender without duplication thereof and the
allocated reasonable cost of internal counsel to the Lender, which may be
incurred by the Lender in any effort to collect the Guaranteed Obligations or
enforce any of the Loan Documents or the obligations of the Guarantor hereunder,
whether or not any lawsuit is filed, including, without limitation, all
reasonable costs and attorneys’ fees incurred by the Lender in any Insolvency
Proceeding (as defined below) (including, without limitation, any action for
relief from the automatic stay of any bankruptcy proceeding) and in any judicial
or nonjudicial foreclosure action or in connection with any refinancing or
restructuring of the credit arrangements provided under the Loan Agreement
involving this Pledgor Guarantee in the nature of a “work-out”.  Such amounts
shall bear interest until paid at a rate equal to the rate for overdue payments
described in Section 4.5 of the Loan Agreement.
 
1.3           Obligations Absolute.  Subject to the limitations set forth in
Section 1.1(b), the Guarantor guarantees the Guaranteed Obligations will be paid
strictly in accordance with the Loan Agreement, the Term Loan Note and the other
Loan Documents, regardless of any applicable law now or hereafter in effect in
any jurisdiction affecting any of such terms or the rights of the Lender with
respect thereto.  Subject to the limitations set forth in Section 1.1(b), the
obligations of the Guarantor hereunder shall remain fully effective without
regard to, and shall not be affected or impaired by the following, any of which
may be taken, at any time, without the consent of, or notice to, the Guarantor,
nor shall any of the following give the Guarantor any recourse or right of
action against the Lender:
 
(a)           Any lack of validity or enforceability of, or any release or
discharge of the Borrower or any other Loan Party from liability under, the Loan
Agreement or any other Loan Document;
 
(b)           Any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other amendment
or waiver of, or any consent to departure from, the Loan Agreement or any other
Loan Document;
 
(c)           Any subordination, compromise, exchange, release, nonperfection or
liquidation of any collateral, or any release, amendment or waiver of, or
consent to departure from, any other guaranty, for any or all of the Guaranteed
Obligations;
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           Any express or implied amendment, modification, renewal,
supplement, extension (including, without limitation, extensions beyond the
original term) or acceleration of the Guaranteed Obligations or any of the Loan
Documents;
 
(e)           Any exercise or non-exercise by the Lender of any right or
privilege under this Pledgor Guarantee or any of the other Loan Documents;
 
(f)           Any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding (each, an
“Insolvency Proceeding”) relating to the Guarantor, the Borrower or any other
guarantor of the Guaranteed Obligations or any action taken with respect to this
Pledgor Guarantee by any trustee or receiver, or by any court, in any Insolvency
Proceeding, whether or not the Guarantor shall have had notice or knowledge of
any of the foregoing;
 
(g)          Any assignment or other transfer of this Pledgor Guarantee in whole
or in part or of any of the other Loan Documents;
 
(h)          Any acceptance of partial performance of the Guaranteed Obligations
or the obligations of the Borrower under the Loan Documents or of any
obligations of the Guarantor under this Pledgor Guarantee;
 
(i)           Any consent to the transfer of any Collateral or any portion
thereof;
 
(j)           Any bid or purchase at any sale of any Collateral; or
 
(k)          Any other circumstance that might otherwise constitute a defense
available to, or a discharge of, the Borrower or any guarantor (other than the
indefeasible payment by the Borrower or any other Loan Party of the Guaranteed
Obligations).
 
The Guarantor understands and acknowledges that by virtue of this Pledgor
Guarantee, it has specifically assumed any and all risks of a bankruptcy or
reorganization case or proceeding with respect to the Borrower.  As an example
and not in any way of limitation, a subsequent modification of the Guaranteed
Obligations in any reorganization case concerning the Borrower shall not affect
the obligation of the Guarantor to pay and perform the Guaranteed Obligations in
accordance with their respective terms prior to such reorganization case.  If a
claim is ever made upon the Lender for repayment of any amount or amounts
received by it in payment of the Guaranteed Obligations and the Lender repays
all or any part of said amount, then, notwithstanding any revocation or
termination of this Pledgor Guarantee or any other instrument evidencing the
Guaranteed Obligations, the Guarantor shall be and remain liable to the Lender
in accordance with the terms of this Pledgor Guarantee for the amount so repaid
to the same extent as if such amount had never originally been received by the
Lender.
 
1.4           Waivers.  The Guarantor unconditionally waives all defenses to the
enforcement of this Pledgor Guarantee (other than the payment in cash by the
Borrower or any other Loan Party of the Guaranteed Obligations), including,
without limitation:
 
 
3

--------------------------------------------------------------------------------

 
 
(a)           All presentments, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonor, and notices
of acceptance of this Pledgor Guarantee;
 
(b)           Any right to require the Lender to proceed against the Borrower or
any other guarantor of the Guaranteed Obligations at any time, or to proceed
against or exhaust any security held by the Lender or any Lender at any time, or
to pursue any other remedy whatsoever at any time;
 
(c)           The defense of any statute of limitations affecting the liability
of the Guarantor hereunder, the liability of the Borrower or any other guarantor
of the Guaranteed Obligations, or the enforcement hereof, to the extent
permitted by law;
 
(d)           Any defense arising by reason of any invalidity or
unenforceability of any of the Loan Documents or any provision thereof, or any
disability of the Borrower or any guarantor of the Guaranteed Obligations or of
any manner in which the Lender has exercised its rights and remedies under the
Loan Documents, or by any cessation from any cause whatsoever of the liability
of the Borrower or any guarantor of the Guaranteed Obligations;
 
(e)           Any defense based on any action taken or omitted by the Lender in
any Insolvency Proceeding involving the Borrower or the Guarantor, including any
election to have the Lender’s or any Lender’s claim allowed as being secured,
partially secured or unsecured, any extension of credit by the Lender to the
Borrower in any Insolvency Proceeding and the taking and holding by the Lender
of any security for any such extension of credit;
 
(f)           Any defense based upon an election of remedies by the Lender,
including, without limitation, any election to proceed by judicial or
nonjudicial foreclosure of any Lien, whether on real property or personal
property, or by deed in lieu thereof, and whether or not every aspect of any
foreclosure sale is commercially reasonable, or any election of remedies,
including but not limited to, remedies relating to real property or personal
property security, that destroys or otherwise impairs any subrogation rights of
the Guarantor or the rights of the Guarantor to proceed against the Borrower or
any other guarantor of the Guaranteed Obligations for reimbursement, or both;
 
(g)           Any right the Guarantor may have under applicable law to a hearing
with respect to the fair market value of the Collateral, either before or after
foreclosure, and any right the Guarantor may have to require the Lender to
proceed against any Collateral before seeking to obtain a judgment against the
Guarantor hereunder;
 
(h)           Any duty of the Lender to advise the Guarantor of any information
known to the Lender regarding the financial condition of the Borrower and all
other circumstances affecting the Borrower’s ability to perform its obligations
to the Lender; it being agreed that the Guarantor assumes the responsibility for
being and keeping informed regarding such condition or any such circumstances;
 
(i)           Any right of subrogation, reimbursement, exoneration,
contribution, indemnity or otherwise against the Borrower that may arise out of
or be caused by this Pledgor Guarantee, all rights and/or claims against the
Borrower which may arise against the Borrower

 
4

--------------------------------------------------------------------------------

 
 
by reason of this Pledgor Guarantee, any right to enforce any remedy that the
Lender now have or may hereafter have against the Borrower and any benefit of,
and any right to participate in, any security now or hereafter held by the
Lender;
 
(j)           Any right the Guarantor might have to revoke this Pledgor
Guarantee as to any advances made by the Lender to or on behalf of the Borrower
or pursuant to the terms of any of the Loan Documents;
 
(k)          Any failure by the Lender to perfect or continue the perfection of
any lien or security interest in any collateral, including, but not limited to,
the collateral given under the Loan Documents or any failure by the Lender to
protect the property covered by any such lien or security interest;
 
(l)           Any right to interpose any defense, counter-claim or offset (other
than payment in full) of any nature and description which the Guarantor may now
have or which may exist between and among the Lender and the Loan Parties;
 
(m)           In furtherance and not in limitation of the foregoing to the
maximum extent permitted by applicable law, the Guarantor waives all rights and
defenses arising out of an election of remedies by the Lender, even though that
election of remedies, such as a nonjudicial foreclosure with respect to any
mortgages or deeds of trust securing the Obligations from time to time, may have
destroyed the Guarantor’s rights of subrogation and reimbursement against the
Borrower; and
 
(n)           Without limiting the generality of any other provision of this
Pledgor Guarantee, the Guarantor waives all rights and defenses that it may have
because the Borrower’s debt to the Lender may be secured by real property.  This
means, among other things, that:
 
(1)           the Lender may, subject to the limitations set forth in Section
1.1(b), collect from the Guarantor without first foreclosing on any real or
personal property collateral pledged by the Borrower; and
 
(2)           if the Lender forecloses in accordance with applicable law on any
real property collateral pledged by the Borrower:
 
(A)          the amount of the debt may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price; and
 
(B)           the Lender may collect from the Guarantor even if the Lender, by
foreclosing on the real property collateral, has destroyed any right that the
Guarantor may have to collect from the Borrower.
 
This is an unconditional and irrevocable waiver of any rights and defenses that
the Guarantor may have in the event that the Borrower’s debt is secured by real
property.
 
1.5           Waivers to Be Effective to Maximum Permissible Extent.  Subject to
the limitations set forth in Section 1.1(b), the Guarantor acknowledges and
agrees that all waivers of
 
 
5

--------------------------------------------------------------------------------

 


defenses arising from any impairment of the Guarantor’s rights of subrogation,
reimbursement, contribution and indemnification and waivers of any other rights,
privileges, defenses or protections available to the Guarantor under applicable
law are intended by the Guarantor to be effective to the maximum extent
permitted by applicable law.
 
1.6           Waiver of Defense Based on Elimination of Right of
Subrogation.  Subject to the limitations set forth in Section 1.1(b), the
Guarantor waives all rights and defenses arising out of an election of remedies
by the Lender, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
any right of the Guarantor to subrogation and reimbursement against the
Borrower.
 
1.7           Subrogation.  The Guarantor understands that the exercise by the
Lender of certain rights and remedies under the Loan Documents may affect or
eliminate the Guarantor’s right of subrogation against the Borrower or the
Guarantor and that the Guarantor may therefore incur partially or totally
nonreimbursable liability hereunder.  Nevertheless, the Guarantor hereby
authorizes and empowers the Lender, its successors, endorsees and/or assigns,
subject to the limitations set forth in Section 1.1(b), to exercise in its or
their sole discretion, any rights and remedies, or any combination thereof,
which may then be available, it being the purpose and intent of the Guarantor
that, subject to the limitations set forth in Section 1.1(b), the obligations
hereunder shall be absolute, continuing, independent and unconditional under any
and all circumstances.  Notwithstanding any other provision of this Pledgor
Guarantee to the contrary, the Guarantor hereby waives, until such time as the
Guaranteed Obligations have been indefeasibly paid in full and the Term Loan
Commitment shall have been terminated or shall have expired, any claim or other
rights which the Guarantor may now have or hereafter acquire against the
Borrower or any other Guarantor of all or any of the obligations of the
Guarantor hereunder that arise from the existence or performance of the
Guarantor’s obligations under this Pledgor Guarantee or any of the other Loan
Documents, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification, any right to
participate in any claim or remedy of the Lender against the Borrower or any
Collateral the Lender now has or hereafter acquires, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law, by
any payment made hereunder or otherwise, including, without limitation, the
right to take or receive from the Borrower, directly or indirectly, in cash or
other property or by setoff or in any other manner, payment or security on
account of such claim or other rights.
 
1.8           Independent and Separate Obligations.  The obligations of the
Guarantor hereunder are independent of the obligations of the Borrower and are
joint and several and, in the event of any default hereunder, a separate action
or actions may be brought and prosecuted against the Borrower, whether or not
the Guarantor is joined therein or a separate action or actions is brought
against the Guarantor.  The Lender’s rights hereunder shall not be exhausted
until all of the Guaranteed Obligations shall have been fully paid and
performed, the Term Loan Commitment shall have been terminated or shall have
expired and the expiration of the period of time during which payments by the
Borrower to the Lender may be deemed to be preferential payments under the
United States Bankruptcy Code or other similar applicable laws.
 
1.9           Subordination.  Any indebtedness of the Borrower now or hereafter
held by the Guarantor is hereby subordinated to the prior payment and
performance in full of the Guaranteed
 
 
6

--------------------------------------------------------------------------------

 

Obligations.  The Guarantor agrees not to ask for, demand, sue for, take or
receive from the Borrower, directly or indirectly, in cash or other property, by
setoff or in any other manner (including, without limitation, from or by way of
collateral), payment of all or any of such indebtedness of the Borrower unless
and until the Guaranteed Obligations shall have been fully paid and performed,
the Term Loan Commitment shall have been terminated or shall have expired and
the expiration of the period of time during which payments by the Borrower to
the Lender may be deemed to be preferential payments under the United States
Bankruptcy Code or other similar applicable laws.  If the Guarantor shall
receive any payments from the Borrower in violation of the preceding sentence,
the Guarantor shall act as trustee for the Lender and, subject to the
Subordination Agreement, immediately pay over to the Lender any amounts received
by the Guarantor to be applied against the Obligations.
 
1.10         Payments.  It is understood that the Guaranteed Obligations may at
any time and from time to time exceed the aggregate liability of the Guarantor
hereunder without impairing this Pledgor Guarantee.  The Guarantor agrees that
whenever the Guarantor shall make any payment to the Lender hereunder on account
of the liability hereunder, the Guarantor will deliver such payment to the
Lender at the address provided for it in Section 3.1 below and notify the Lender
in writing that such payment is made under this Pledgor Guarantee for such
purpose.  It is understood that the Lender, without impairing this Guarantee,
may apply payments from the Borrower to the Guaranteed Obligations or to such
other obligations owed by the Borrower to the Lender in such amounts and in such
order as the Lender in its discretion determines.  No payment made hereunder by
the Guarantor to the Lender shall constitute the Guarantor as a creditor of the
Lender or the Borrower.
 
1.11         Payments in Trust.  If any amount shall be paid to the Guarantor
contrary to the provisions of Section 1.4(i), such amount shall be held in trust
for the benefit of the Lender and shall, subject to the Subordination Agreement,
forthwith be paid to the Lender to be credited and applied to the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Agreement.
 
1.12          Continuing Guarantee; Successors.  The obligations of the
Guarantor under this Pledgor Guarantee and the Loan Documents executed by the
Guarantor in connection herewith shall continue in full force and effect until
the Guaranteed Obligations shall have been fully paid and performed, the Term
Loan Commitment shall have been terminated or shall have expired and the
expiration of the period of time during which payments by the Borrower to the
Lender may be deemed to be preferential payments under the United States
Bankruptcy Code or other similar applicable laws.  This Pledgor Guarantee shall
be binding upon the Guarantor and its successors and assigns (provided that the
Guarantor may not assign this Guarantee without the prior written consent of the
Lender) and shall inure to the benefit of and be enforceable by the Lender and
its successors, transferees and assigns.  Without limiting the generality of the
foregoing, and without notice to the Guarantor, the Lender may, at any time and
from time to time, assign (conditionally or otherwise) or otherwise transfer any
of their rights and obligations under the Loan Documents and under this Pledgor
Guarantee to any other Person in accordance with the terms of the Loan
Agreement, and such other Person shall thereupon become vested with all the
rights in respect thereof granted to the Lender herein or otherwise.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 2- REPRESENTATIONS AND WARRANTIES
 
The Guarantor makes the following representations and warranties which shall be
continuing representations and warranties until this Pledgor Guarantee
terminates in accordance with its terms:
 
2.1           Existence and Rights.  The Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, except where a failure to be so qualified would
not have a Material Adverse Effect.  The Guarantor has the corporate power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged and in which it proposes to be engaged after the Closing
Date.  The Guarantor is duly qualified as a foreign entity and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except for
non-qualifications which would not, individually or in the aggregate have a
Material Adverse Effect.  The Guarantor has the corporate power and authority
and the legal right to make, deliver and perform this Pledgor Guarantee, the
Pledge Agreement and each other Loan Document to which it is party.
 
2.2           Pledgor Guarantee and Pledge Agreement Authorized and
Binding.  The execution, delivery and performance of this Pledgor Guarantee, the
Pledge Agreement and each other Loan Document to which it is party are duly
authorized by the Guarantor and do not require the consent or approval of any
Governmental Authority (except for (i) any consent, authorization, filing or
other act which has been made or obtained and is in full force and effect and
(ii) material consents, authorizations, filings or other acts required by the
Guarantor in the ordinary course of business none of which it believes will not
be duly given, made or taken as needed in such ordinary course); and are not in
contravention of, or in conflict with, any Requirement of Law applicable to the
Guarantor.  This Pledgor Guarantee, the Pledge Agreement and each other Loan
Document to which it is party are valid and legally binding obligations of the
Guarantor enforceable in accordance with its respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
2.3           No Conflict.  The execution and delivery of this Pledgor
Guarantee, the Pledge Agreement and each other Loan Document to which it is
party are not, and the performance of this Pledgor Guarantee, the Pledge
Agreement and each other Loan Document to which it is party will not be, in
contravention of, or in conflict with, any material contractual obligation to
which the Guarantor is a party or by which the Guarantor or any of the
Guarantor’s property is or may be bound or affected and do not, and will not,
cause any Lien (other than those in favor of the Lender) to be created or
imposed upon any such property.
 
2.4           Litigation.  Except as set forth in Schedule 3.5 to the UB Credit
Agreement, there is no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the Guarantor’s
knowledge, threatened (a) by or against the Guarantor or against any of its
properties or revenues with respect to this  Pledgor Guarantee or any other Loan
Document to which it is party or any of the transactions contemplated hereby or
thereby or
 
 
8

--------------------------------------------------------------------------------

 

(b) by or against the Guarantor or against any of its properties or revenues
which could reasonably be expected to have a Material Adverse Effect.
 
2.5           Reserved.
 
2.6           Financial or other Benefit or Advantage.  The Guarantor hereby
acknowledges and warrants that the Guarantor has derived or expects to derive a
financial or other benefit or advantage from the credit facilities extended to
the Borrower under the Loan Agreement and from each and every renewal,
extension, release of Collateral or other relinquishment of legal rights made or
granted or to be made or granted by any Lender to the Borrower in connection
with such credit facilities.  The Guarantor acknowledges that the Borrower is
not merely the agent, instrumentality or alter ego of the Guarantor, and that
the Borrower is an independent and separate business entity, fully and
adequately capitalized for its own business purposes.
 
2.7           Advice of Counsel.  The Guarantor has consulted with its attorneys
regarding the terms and conditions and waivers set forth in this Pledgor
Guarantee.  The Guarantor’s attorneys have advised the Guarantor of the true
legal consequences of each waiver set forth in this Pledgor Guarantee, including
the rights the Guarantor would have in the absence of such waivers.
 
ARTICLE 3 - MISCELLANEOUS
 
3.1           Notices.  All notices, requests and demands or other
communications hereunder to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or 3 Business Days after
being deposited in the United States mail, certified and postage prepaid and
return receipt requested, or, in the case of telecopy notice, when received, in
each case addressed as follows:  if to the Guarantor to it at the address or
telecopier number set forth on the signature page(s) hereof, and if to the
Lender, to it at the address or telecopier number specified for the Lender in
the Loan Agreement; or, as to each party, to it at such other address as shall
be designated by such party in a written notice to the other party.
 
3.2           Amendments; Successors; Miscellaneous.  Neither this Pledgor
Guarantee nor any term hereof may be changed, waived, discharged or terminated
orally, but only by an instrument in writing signed in accordance with Section
13.12 of the Loan Agreement.  All of the terms of this Pledgor Guarantee shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.  The term “Borrower” shall mean both the
named Borrower and any other Person at any time assuming or otherwise becoming
primarily liable for all or any part of the Obligations or the Guaranteed
Obligations.  No delay or failure by the Lender to exercise any remedy against
the Borrower or the Guarantor will be construed as a waiver of that right or
remedy.  All remedies of the Lender are cumulative.  If any one or more of the
provisions of this Pledgor Guarantee should be determined to be illegal or
unenforceable, all other provisions shall remain effective.  The Guarantor shall
not have the right to assign any of the Guarantor’s rights or obligations under
this Pledgor Guarantee.
 
3.3           No Waiver; Remedies.  No failure on the part of the Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, and no single or partial
 
 
9

--------------------------------------------------------------------------------

 

exercise of any right hereunder shall preclude any other or further exercise
thereof or the exercise of any other right.  The remedies provided herein are
cumulative and not exclusive of any remedies provided by law.
 
3.4           Governing Law.  This Pledgor Guarantee and the rights and
obligations of the parties under this Pledgor Guarantee shall be governed by,
and construed and interpreted in accordance with, the laws of the State of New
York (without reference to its choice of law rules).
 
3.5           Intentionally Omitted.
 
3.6           Demands.  Each demand by the Lender for performance or payment
hereunder shall be in writing and shall be made in the manner set forth in
Section 3.1.  A dated statement signed by an officer of the Lender setting forth
the amount of indebtedness at the time owing to the Lender by the Borrower under
the Loan Documents shall be conclusive evidence thereof as between the Guarantor
and the Lender in any legal proceedings against the Guarantor in connection with
this Pledgor Guarantee.
 
3.7           Complete Agreement.  This Pledgor Guarantee, together with all
other Loan Documents to which the Guarantor is party, supersedes any prior
negotiations, discussions or communications among the Guarantor, the Lender and
constitutes the entire agreement between the Lender, on the one hand, and the
Guarantor on the other hand, with respect to the Guaranteed Obligations.
 
3.8           Severability.  Any provision of this Pledgor Guarantee which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or thereof or affecting the validity
or enforceability of such provision in any other jurisdiction.
 
3.9           Consent to Jurisdiction.
 
(a)           Each party hereto hereby irrevocably and unconditionally
 
(1)           submits for itself and its property in any legal action or
proceeding relating to this Pledgor Guarantee and the other Loan Documents to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the courts of the
State of New York, and any federal court sitting therein;
 
(2)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;
 
(3)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to any party at its
address set forth in Section 3.1;
 
 
10

--------------------------------------------------------------------------------

 
 
(4)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 
(5)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this subsection any punitive damages.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guarantor has executed this Pledgor Guarantee by its
duly authorized officer, solely in such capacity and not as an individual, as of
the date first above written.
 
 

  GUARANTOR             PHYSICIANS FORMULA HOLDINGS, INC.,   a Delaware
corporation                    
By:
/s/ Jeffrey Rogers      
Name:  Jeffrey Rogers
     
Title:   President
                    Address for Notices:             1055 West 8th Street    
Azusa, CA 91702     Attention:  Chief Executive Officer     Facsimile:  (626)
334-8008  





Pledgor Guarantee
 
 
S-1

--------------------------------------------------------------------------------